Case: 1:18-cr-00696 Document #: 76 Filed: 04/01/19 Page 1 of 2 Page|D #:880

UN|TED STATES DlSTRlCT COURT
NORTHERN DlSTRlCT OF |LLlNOlS
219 SOUTH DEARBORN STREET
CH|CAGO, |LLlNOlS 60604

 

NOT|F|CAT|ON OF CHANGE 0F ATTORNEY ADDRESS OR NAME

1. Complete this form and e-i`ile it, using the Notice of Change of Address event, in each
case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions

 

Name Joshua G. Herman

Firm Law Office of Joshua G. Herman

Street Address 53 W€St JaCkSOn Blvd., Suite 457
City/State/Zip Code Chicago, lllinois 60604
Phone Number 312~909-0434

Email address jherman @joshhermanlaw .com
ARDC (lllinois State Bar members, only) 6283074

If you have previously filed an appearance with this court using a different name, enter that name.
N/A

List all active cases in Which you currently have an appearance on file.

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number Case Title Assigned Judge

12 CR 723 U.S. v. Daoud Coleman

13 CR 703 U.S. v. Daoud Coleman

15 CR 487 U.S. v. Daoud Coleman

16 CR 181 U.S. v. Al Jayab Ellis

15 CR 715 U.S. v. Avellanosa Wood

18 CR 510 U.S. v. Contreras t Durkin
W/o[¢w\/ W/"/ //20/7

Signalure of Attorney Date '

Rev. 01272016

 

Case: 1:18-cr-00696 Document #: 76 Filed: 04/01/19 Page 2 of 2 Page|D #:881

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number Case Title Assigned ;Iudge
17 CR 103 U.S. v. Ferguson Coleman
18 CR 849 U.S. v. Garrett Wood

18 CR 482 U.S. v. Harvey Kendall
18 CR 122 U.S. v. Houck Wood
18 CR 458 U.S. v. Johnson Durkin
16 CV 06869 Love v. Nicholson Lefkow
15 CR 485 U.S. v. Valencia Kendall
17 CR 366 U.S. v. Varma Wood
18 CR 696 U,S. v. Al Safoo Blakey
18 CV 04598 U.S. v. Ahrned Dow, Jr.
07 CR 834 U.S. v. Ahmed Blakey
17 CR 166 U.S. v. Stanton DoW, Jr.

 

 

 

Qm %/ _/1@//,2@/7

Siéhature of Attorney Date

 

